Citation Nr: 1343127	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  07-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a skin disability, claimed as chloracne due to herbicide exposure.

2.  Entitlement to service connection for a lung disability, including as due to claimed asbestos exposure. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 1976. 

This matter was last before the Board of Veterans' Appeals (Board) in November 2012, on appeal of a July 2005 rating decision of the Department of Veterans Affairs Regional Office (RO). The Veteran testified before the undersigned in February 2010 at the RO. 

The appeal is ready for appellate review.


FINDINGS OF FACT

1. The Veteran does not have a skin disability as a result of military service.

2. The Veteran does not have a lung disability as a result of military service.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for a skin disorder are not met. . 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for the establishment of service connection for a lung disorder are not met.  . 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA must provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. The Veteran in this matter was so apprised by pre-adjudicatory letter dated in February 2005.

The Veteran was also afforded appropriate VA medical examinations and clarifying addenda were issued as directed by law in May and June 2005; June 2007; June, July, and November 2011, and March and December 2012. 38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007). In whole, the VA examinations are fully informed, medically competent and  responsive to adjudicate this appeal . See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners). 

Further, during the February 2010 hearing with the undersigned, the VLJ, the Veteran's representative, and the Veteran engaged in a colloquy with a view towards substantiation of the claim pursuant to 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Given these factors, the appeal is ready for appellate review. 


Merits of the Claims

The Veteran essentially argues that he has a skin disorder that may be related to alleged in-service herbicide exposure and he may have a pulmonary disorder that is related to asbestos or other in-service toxic exposure. 
A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The preponderance of the evidence is against both of the claims. The Veteran's allegations have been extensively researched by competent medical authority as noted above. As to his claimed skin disorder, although the Veteran was diagnosed with Schamberg's disease in service, competent medical opinion has found that the Veteran's periodic skin eruptions are not related to the in-service diagnosis. Similarly, no competent medical opinion has been adduced to indicate that the Veteran's pulmonary symptoms are related to service. The appeal will therefore be denied. 

Skin disorder

The Veteran's service treatment records include a January 1976 separation examination indicating the presence of brown macular pigmentation on both feet, and ankles up to the mid-calf. These were not detected when he entered service, as evidenced by his January 1972 service entrance examination. The separation diagnosis was Schamberg's disease. 

The Veteran first alleged that he had chloracne, which is a disorder that is presumptively linked, to presumptive Vietnam, in country exposure. No diagnosis of chloracne is of record including through numerous VA medical examinations. 

Otherwise pursuant to VA's duty to assist the Veteran in the development of his October 2004 claim, VA obtained medical records indicating that in August 2003 the Veteran's skin was noted to have no echymosis, rash or abscesses. In February  2005, the Veteran was noted to have a skin rash, and in December 2009 the Veteran reported urticaria which he treated with topical agents and which resolved "in a day."

In September 2005, the Veteran underwent VA herbicide "Agent Orange" screening. The examiner noted that the Veteran then reported that he had a rash across his stomach that began during military service; which did not dissipate but which was "not a major problem" according to the Veteran. The Veteran also reported that he had an "itchy rash" on his lower legs which began in military service which arose and dissipated. He alleged that he had "jungle rot" on the bottom of his feet and heels since military service. 

Clinical examination indicate that the Veteran had one millimeter red papules, which the examiner opined were "descrete (sic) and barely visible, across anterior abdomen." He also noted that the Veteran had "no rash on feet or legs, but light brown discolored skin on both medial ankles."

The Veteran underwent a VA examination in June 2011, accompanied by review of this claims folder. The examiner reported that the Veteran had no active lesions and that his skin was then normal, although the Veteran alleged that he had a rash the previous week. An addendum was issued in November 2011, accompanied by review of his claims folder. The examiner assumed that the Veteran had been exposed to herbicides and "various toxins," but found that the Veteran did not have chloracne and that to the extent that the Veteran had a recurring rash, it was not related to any in-service events. 

The Veteran again underwent a VA examination in March 2012, accompanied by a review of his claims folder. While the examiner found that the Veteran had Schamberg's disease in service, and that the Veteran reported using "Vaseline Intensive Care Lotion with Oatmeal," he had no scarring or disfigurement of the face or neck; no skin neoplasms, no systemic manifestations of any skin diseases, no treatments other than topical ointment for exfoliative dermatitis or papulosquamous disorders, no uriticaria, vasculiltis, or erythema multiforme,  within the last 12 months. The examiner specifically reported that the Veteran did not have any of several enumerated skin disabilities, and indeed had "no evidence of a disabling skin condition at this time."

In an addendum dated in December 2012, the examiner reported that he had again reviewed the record, including the various past examinations, treatment records and the claims folders. He opined that the Veteran's December 2005 "skin tags;" November 2009 urticaria; and 2005 folliculitis were all not related to the in-service Schamberg's disease because the post-service disorders were caused by other etiologies. 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013) (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

However, Schamberg's disease is not among the chronic disorders established by regulation or statute, and the law provides that not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, supra. Thus, if as here, the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply. In order for service connection for be granted, there must be objective medical evidence of linkage between the current disorder and service.

No competent medical professional has opined that the Veteran's periodic skin manifestations are linked to the in-service Schamberg's disorder. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

While the Veteran is competent to report symptoms and what as a layperson he can observe, he is not competent to opine as to the cause of a disorder. The Veteran's allegations of such a linkage have been otherwise investigated as in Jandreau, but found without merit. 

Service connection for a skin disorder is denied. 


Lung disorder

The Veteran's service treatment records show no relevant pulmonary complaints or diagnoses. His January 1976 pre-separation physical examination reflects no pulmonary complaints or abnormalities. 

Walk-in records of consultations generated by the Klamath Care Center indicate that during treatment for a non-related complaint in August 2003, the Veteran's lungs were noted to be clear to auscultation and showed no respiratory retractions. 

The Veteran was afforded a VA examination in May 2005, accompanied by review of the claims folder. In part, and based on the Veteran's account, the examiner noted a "history of asbestos exposure," which had not been substantiated by VA. However, he also noted that the Veteran had a "doubtful" history of asthma, but his lungs were clear. The examiner noted that pulmonary function testing indicated that the Veteran had a mild obstructive lung defect. Follow up radiographic testing indicated that the Veteran's chest x-ray was normal. 

In June 2007, the Veteran was diagnosed on VA examination with mild obstructive pulmonary disease. However, there was no evidence of asbestosis. In June 2011, a VA examiner found that the Veteran had no pulmonary disease or symptoms. 

In March 2012, the Veteran again underwent a VA examination accompanied by review of the claims folder. The examiner opined that clinical testing indicated results which were either normal or "not significantly abnormal." 

In a December 2012 addendum, the same examiner clarified that the Veteran's previously diagnosed mild obstructive lung defect was not related to service, including alleged exposure to asbestos. He noted that pulmonary function testing in  June 2011 and August 2012, and a chest x-ray in June 2012 all indicated normal findings. 

As noted, in May 2005, the Veteran was diagnosed with a mild obstructive lung defect. However, continuing follow-up medical inquiry, including clinical testing  has continually demonstrated that the Veteran does not have a continuing disorder, and to the extent that he has demonstrated such symptoms no competent medical examiner has attributed the symptoms to any incident of military service. 

As noted above, the Veteran is not competent to either self-diagnose or attribute symptoms to any incident of military service. His essential allegations have been investigated as in Jandreau, but found without merit. 
 
As to both claims, the preponderance of the evidence is against entitlement. 


ORDER

Service connection for a skin disorder is denied.

Service connection for a lung disorder is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


